Exhibit 10.1
EXECUTION COPY
 
 
FIVE YEAR CREDIT AGREEMENT
Dated as of April 15, 2008
Among
PACKAGING CORPORATION OF AMERICA
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders

and
DEUTSCHE BANK AG NEW YORK BRANCH
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
DEUTSCHE BANK SECURITIES INC..
as Sole Lead Arranger and Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    4  
SECTION 1.02. Computation of Time Periods
    14  
SECTION 1.03. Accounting Terms
    14  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Advances and Letters of Credit
    14  
SECTION 2.02. Making the Advances
    15  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    16  
SECTION 2.04. Fees
    17  
SECTION 2.05. Optional Termination or Reduction of the Commitments
    17  
SECTION 2.06. Repayment of Advances
    17  
SECTION 2.07. Interest on Advances
    18  
SECTION 2.08. Interest Rate Determination
    19  
SECTION 2.09. Optional Conversion of Advances
    19  
SECTION 2.10. Prepayments of Advances
    20  
SECTION 2.11. Increased Costs
    20  
SECTION 2.12. Illegality
    20  
SECTION 2.13. Payments and Computations
    21  
SECTION 2.14. Taxes
    22  
SECTION 2.15. Sharing of Payments, Etc.
    23  
SECTION 2.16. Evidence of Debt
    23  
SECTION 2.17. Use of Proceeds
    24  
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    24  

 



--------------------------------------------------------------------------------



 



         
SECTION 2.19. Extension of Termination Date
    25  
SECTION 2.20. Regulation D Compensation
    27  
 
       
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    27  
SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance.
    28  
SECTION 3.03. Determinations Under Section 3.01
    28  
 
       
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    29  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Affirmative Covenants
    30  
SECTION 5.02. Negative Covenants
    32  
SECTION 5.03. Financial Covenants
    35  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    35  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    37  
 
       
ARTICLE VII
       
 
       
SECTION 7.01. Authorization and Action
    37  
SECTION 7.02. Agent’s Reliance, Etc.
    37  
SECTION 7.03. JPMorgan and Affiliates
    38  
SECTION 7.04. Lender Credit Decision
    38  
SECTION 7.05. Indemnification
    38  
SECTION 7.06. Successor Agent
    39  
SECTION 7.07. Other Agents.
    39  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Amendments, Etc.
    39  

2



--------------------------------------------------------------------------------



 



         
SECTION 8.02. Notices, Etc.
    40  
SECTION 8.03. No Waiver; Remedies
    40  
SECTION 8.04. Costs and Expenses
    40  
SECTION 8.05. Right of Set-off
    41  
SECTION 8.06. Binding Effect
    41  
SECTION 8.07. Assignments and Participations
    41  
SECTION 8.08. Confidentiality
    43  
SECTION 8.09. Governing Law
    44  
SECTION 8.10. Execution in Counterparts
    44  
SECTION 8.11. Jurisdiction, Etc.
    44  
SECTION 8.12. No Liability of the Issuing Banks
    44  
SECTION 8.13. Patriot Act Notice
    44  
SECTION 8.14. Waiver of Jury Trial
    45  

3



--------------------------------------------------------------------------------



 



 
Schedules
 
Schedule I — List of Applicable Lending Offices
 
Schedule 2.01(b) — Existing Letters of Credit
 
Schedule 5.02(a) — Existing Liens
 
Schedule 5.02(d) — Existing Debt

         
Exhibits
       
 
       
Exhibit A
  —   Form of Promissory Note
 
       
Exhibit B
  —   Form of Notice of Borrowing
 
       
Exhibit C
  —   Form of Assignment and Acceptance
 
       
Exhibit D
  —   Form of Opinion of Counsel for the Borrower
 
       
Exhibit E
  —   Form of Subsidiary Guaranty





--------------------------------------------------------------------------------



 



FIVE YEAR CREDIT AGREEMENT
Dated as of April 15, 2008
          PACKAGING CORPORATION OF AMERICA, a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and initial issuing banks (the “Initial Issuing Banks”)
listed on the signature pages hereof, DEUTSCHE BANK SECURITIES INC., as sole
lead arranger and book manager, DEUTSCHE BANK AG NEW YORK BRANCH, as syndication
agent, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as agent (the “Agent”) for
the Lenders (as hereinafter defined), agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” has the meaning specified in Section 2.01(a).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
JPMorgan at its office at 1111 Fannin, 10th Floor, Houston, Texas 77002, Account
No. 9008113381H0441, Attention: Leslie Opeyemi; E-Mail Address:
leslie.d.opeyemi@chase.com).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                  Public Debt Rating   Applicable Margin for     Applicable
Margin for   S&P/Moody’s   Base Rate Advances     Eurodollar Rate Advances  
Level 1
               
BBB+ or Baa1 or above
    (0.125 %)     0.500 %  
Level 2
               
BBB or Baa2
    (0.150 %)     0.600 %  
Level 3
               
BBB- or Baa3
    (0.175 %)     0.700 %  
Level 4
               
BB+ and Ba1
    0.000 %     0.800 %  
Level 5
               
Lower than Level 4
    0.000 %     1.000 %

4



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable   S&P/Moody’s   Percentage  
Level 1
       
BBB+ or Baa1 or above
    0.125 %  
Level 2
       
BBB or Baa2
    0.150 %  
Level 3
       
BBB- or Baa3
    0.175 %  
Level 4
       
BB+ and Ba1
    0.200 %  
Level 5
       
Lower than Level 4
    0.250 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(c).
     “Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

  (a)   the rate of interest announced publicly by JPMorgan in New York, New
York, from time to time, as JPMorgan’s prime rate; and     (b)   1/2 of one
percent per annum above the Federal Funds Rate.

     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01(a).
     “Business Day” means a day of the year on which the Federal Reserve Banks
or the banks in New York City are not required or authorized by law to close
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

5



--------------------------------------------------------------------------------



 



     “Change in Control” means any of (i) any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of up to 12 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 12-month period were
directors of the Borrower shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 12-month
period were replaced by individuals (x) elected by a majority of the remaining
members of the board of directors of the Borrower or (y) nominated for election
by a majority of the remaining members of the board of directors of the Borrower
and thereafter elected as directors by the shareholders of the Borrower); or
(iii) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower; or (iv) a “change in control” or similar event shall
occur as provided in any instrument or agreement governing Debt of the Borrower,
to the extent the outstanding principal amount of the Debt outstanding
thereunder exceeds $25,000,000.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consenting Lender” has the meaning specified in Section 2.19(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services, (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit (excluding commercial letters
of credit and letters of credit issued to support worker’s compensation or
insurance obligations), (g) all net obligations of such Person in respect of
Hedge Agreements, (h) all Invested Amounts, (i) all Debt of others referred to
in clauses (a) through (h) above or clause (j) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(j) all Debt referred to in clauses (a) through (i) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt;

6



--------------------------------------------------------------------------------



 



provided, that “Debt” shall not include obligations under trade payables,
accrued expenses and other current liabilities (other than as described in
clauses (a) or (c) above) incurred by any Person in accordance with its
customary practices and in the ordinary course of business.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depletion and depreciation
expense and (d) amortization expense, in each case without giving effect to any
extraordinary gains or losses or gains or losses from sales of assets other than
inventory sold in the ordinary course of business, and determined in accordance
with GAAP for such period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (a) with respect to the Revolving Credit Facility
(i) a Lender; (ii) an Affiliate of a Lender; (iii) a commercial bank organized
under the laws of the United States, or any State thereof; (iv) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
so long as such bank is acting through a branch or agency located in the country
in which it is organized or another country that is described in this clause
(iv); and (v) any other Person approved by the Agent and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 8.07, the Borrower, such approvals not to be
unreasonably withheld or delayed and (b) with respect to the Letter of Credit
Facility, a Person that is an Eligible Assignee under subclause (i), (ii),
(iii) or (iv) of clause (a) of this definition and is approved by the Agent and,
unless an Event of Default has occurred and is continuing at the time any
assignment is effected pursuant to Section 8.07, the Borrower; provided,
however, that neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

7



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/10,000
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. If
the Reuters Screen LIBOR01 Page (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors

8



--------------------------------------------------------------------------------



 



of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.19(b).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Information Memorandum” means the information memorandum dated March 4,
2008 used by the Agent in connection with the syndication of the Commitments.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the final Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

9



--------------------------------------------------------------------------------



 



     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with a Permitted Receivables Financing
and paid to the Borrower or any of its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.
     “Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to
which a portion of a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 8.07 or any Lender so long as such Eligible Assignee or such
Lender expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as the Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.
     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means the Initial Lenders, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 or 2.19 and
each Person that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means as to any Issuing Bank (a) the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) in the case of each Initial Issuing Bank
that has entered into an Assignment and Acceptance and in the case of each other
Issuing Bank, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 8.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, as such amount may be reduced pursuant to
Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) $35,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

10



--------------------------------------------------------------------------------



 



     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Document” means this Agreement, the Notes, the other L/C Related
Documents and each Guaranty delivered pursuant to Section 5.01(j).
     “Loan Parties” means the Borrower and each Subsidiary of the Borrower party
to the Subsidiary Guaranties delivered pursuant to Section 5.01(j).
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or the Lenders under any Loan Document or (c) the
ability of the Loan Parties to perform their obligations under the Loan
Documents.
     “Material Subsidiary” of the Borrower means, at any time, any Subsidiary of
the Borrower (other than Packaging Credit Company LLC and Packaging Receivables
Company LLC) that, together with its Subsidiaries, has (a) Consolidated assets
with a value of not less than 10% of the total value of the assets of the
Borrower and its Consolidated Subsidiaries, taken as a whole, or
(b) Consolidated EBITDA not less than 10% of the Consolidated EBITDA of the
Borrower and its Subsidiaries, taken as a whole, in each case as of the end of
or for the most recently completed fiscal quarter of the Borrower.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and
customs Liens

11



--------------------------------------------------------------------------------



 



and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days unless being
contested in good faith by proper proceedings and as to which appropriate
reserves are being maintained; (c) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; and (d) easements, rights of way and other encumbrances,
restrictions or deficiencies on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes.
     “Permitted Receivables Financing” means any financing pursuant to which the
Borrower or any Subsidiary of the Borrower may sell, convey, or otherwise
transfer to a Receivables Subsidiary or any other Person, or grant a security
interest in, any accounts receivable (and related assets) of the Borrower or
such Subsidiary, provided that such financing shall be on customary market terms
and shall be with limited or no recourse to the Borrower and its Subsidiaries
(other than the Receivables Subsidiary) except to the extent customary for such
transactions.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.
     “Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly
owned Subsidiary formed in connection with a Permitted Receivables Financing.
     “Reference Banks” means JPMorgan, Deutsche Bank AG New York Branch and Bank
of America, N.A.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving

12



--------------------------------------------------------------------------------



 



Credit Commitments at such time. For purposes of this definition, the Available
Amount of each Letter of Credit shall be considered to be owed to the Lenders
ratably in accordance with their respective Revolving Credit Commitments.

     “Revolving Credit Commitment” means as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule I hereto under the caption
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Acceptance,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(d) as such Lender’s “Revolving Credit Commitment”, as
such amount may be reduced pursuant to Section 2.05 or increased pursuant to
Section 2.18.
     “Revolving Credit Facility” means, at any time, the aggregate of the
Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” means each Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).
     “Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors
delivered pursuant to Section 5.01(j).
     “Termination Date” means the earlier of (a) April 15, 2013, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Revolving Credit Commitments and the Letter of Credit Commitments
pursuant to Section 2.05 or 6.01; provided, however, that the Termination Date
of any Lender that is a Non-Consenting Lender to any requested extension
pursuant to

13



--------------------------------------------------------------------------------



 



     Section 2.19 shall be the Termination Date in effect immediately prior to
the applicable Extension Date for all purposes of this Agreement.
     “Type” refers to the distinction between Advances bearing interest at the
Base Rate and Advances bearing interest at the Eurodollar Rate.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, such Issuing Bank’s Letter of Credit Commitment minus the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Revolving Credit Commitment” means, with respect to each Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of the aggregate Available Amount of all the
Letters of Credit outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles as in effect in the United States from time to time
(“GAAP”), provided that (a) if there is any change in GAAP from such principles
applied in the preparation of the audited financial statements referred to in
Section 4.01(e) (“Initial GAAP”), that is material in respect of the calculation
of compliance with the covenants set forth in Section 5.03, the Borrower shall
give prompt notice of such change to the Agent and the Lenders, (b) if the
Borrower notifies the Agent that the Borrower requests an amendment of any
provision hereof to eliminate the effect of any change in GAAP (or the
application thereof) from Initial GAAP (or if the Agent or the Required Lenders
request an amendment of any provision hereof for such purpose), regardless of
whether such notice is given before or after such change in GAAP (or the
application thereof), then such provision shall be applied on the basis of
generally accepted accounting principles as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make advances (each, an “Advance”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date applicable to such Lender in an amount not to exceed such Lender’s Unused
Revolving Credit Commitment at such time. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date applicable to

14



--------------------------------------------------------------------------------



 



such Issuing Bank in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Revolving Credit Commitments of the Lenders
at such time. Other than as specified on Schedule 2.01(b), no Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than (x) the date that is one year after
the date of issuance thereof and (y) 10 Business Days prior to the final
Termination Date, provided that no Letter of Credit may expire after the
Termination Date of any Non-Consenting Lender if, after giving effect to such
issuance, the aggregate Revolving Credit Commitments of the Consenting Lenders
(including any replacement Lenders) for the period following such Termination
Date would be less than the Available Amount of the Letters of Credit expiring
after such Termination Date. Within the limits of the Letter of Credit Facility
and subject to the limits referred to above, the Borrower may request the
issuance of Letters of Credit under this Section 2.01(b), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b). Each letter
of credit listed on Schedule 2.01(b) shall be deemed to constitute a Letter of
Credit issued hereunder, and each Lender that is an issuer of such a Letter of
Credit shall, for purposes of Section 2.03, be deemed to be an Issuing Bank for
each such letter of credit, provided than any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for such Advances. Each Lender
shall, before 1:00 P.M. (New York City time) on the date of such Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Revolving Credit Commitments of such
Lender and the other Lenders. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) Borrowings comprised of
Eurodollar Rate Advances may not be outstanding as part of more than six
separate Interest Periods.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date

15



--------------------------------------------------------------------------------



 



such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by telecopier. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or telecopier, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
and shall be accompanied by such customary application and agreement for letter
of credit as such Issuing Bank may specify to the Borrower requesting such
issuance for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 8.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the aggregate amount available to be drawn under such
Letter of Credit. The Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower on the date made,
or of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to an assignment in
accordance with Section 8.07 or otherwise pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of an Advance, which shall be a Base
Rate Advance, in the amount of such draft. Each Issuing Bank shall give prompt
notice of each drawing under any Letter of Credit issued by it to the Borrower
and the Agent. Upon written demand by such Issuing Bank to the Agent, which the
Agent shall promptly forward to the Lenders, each Lender shall pay to the Agent
such Lender’s Ratable Share of such outstanding Advance, by making available for
the account of its Applicable Lending Office to the Agent for the account of
such Issuing Bank, by deposit to the Agent’s Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such Advance
to be funded by such Lender. Promptly after receipt thereof, the Agent shall
transfer such funds to such Issuing Bank. Each Lender agrees to fund its Ratable
Share of an outstanding Advance on (i) the Business Day on which demand therefor
is made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M.

16



--------------------------------------------------------------------------------



 



(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such Advance
available to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by any such Issuing Bank until the date such amount is paid to the Agent,
at the Federal Funds Rate for its account or the account of such Issuing Bank,
as applicable. If such Lender shall pay to the Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
the Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent on the first Business Day of each calendar quarter a written
report setting forth the average daily aggregate Available Amount during the
preceding calendar quarter of all Letters of Credit issued by it. The Agent
shall promptly forward to each Lender each report received by it in accordance
with this Section 2.03(d).
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Revolving Credit Commitment from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date applicable to
such Lender at a rate per annum equal to the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December, commencing June 30, 2008, and on such Termination
Date.
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2008, and on the Termination Date applicable to such Lender
and after the final Termination Date payable upon demand.
     (ii) The Borrower shall pay to each Issuing Bank for its own account such
fronting, issuance and other reasonable fees as may from time to time be agreed
in writing between the Borrower and such Issuing Bank.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice
(or, if the Facilities are to be refinanced in full, upon notice given on the
date of such termination) to the Agent, to terminate in whole or permanently
reduce in part the Unused Revolving Credit Commitments of the Lenders, provided
that each partial reduction shall be in the aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall be made ratably
among the Lenders in accordance with their Commitments.
          SECTION 2.06. Repayment of Advances. (a) Advances. The Borrower shall
repay to the Agent for the account of each Lender on the Termination Date
applicable to such Lender the aggregate principal amount of the Advances made by
such Lender and then outstanding.

17



--------------------------------------------------------------------------------



 



          (b) Letter of Credit Reimbursements. The obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Issuing Bank of any draft or the reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or transferee of a Letter
of Credit (or any Person for which any such beneficiary or transferee may be
acting), any Issuing Bank or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

18



--------------------------------------------------------------------------------



 



          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the overdue principal amount of each Advance owing
to each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Promptly after receipt
of a Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the terms of the definition of “Interest Period”, the Agent shall give prompt
notice to the Borrower and each Lender of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii). Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks.
          (b) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (c) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $3,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (d) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Reuters Screen LIBOR01 Page is unavailable and none of the
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances, and
     (ii) so long as such circumstance continue, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance) and the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b), no

19



--------------------------------------------------------------------------------



 



Conversion of any Advances shall result in more separate Borrowings under such
Facility than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the Lenders in
accordance with their Revolving Credit Commitments. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. The Borrower may on any
Business Day, upon notice to the Agent not later than 11:00 A.M. (New York City
time) stating the date and aggregate principal amount of a proposed prepayment,
and if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction after the date hereof of or any change after the date hereof in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request issued after the date hereof from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) and (ii) changes after the date
hereof in the basis of taxation of overall net income or overall gross income by
the United States or by the foreign jurisdiction or state under the laws of
which such Lender is organized or has its Applicable Lending Office or any
political subdivision thereof), then the Borrower shall from time to time, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be prima facie evidence of the correctness
thereof for all purposes, absent manifest error.
          (b) If any Lender reasonably determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) adopted or
issued after the date hereof affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be prima facie evidence of the correctness
thereof for all purposes, absent manifest error.
          (c) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation

20



--------------------------------------------------------------------------------



 



makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Advance
made by such Lender will automatically, on the last day of the current Interest
Period or, if required by law, upon such demand, Convert into a Base Rate
Advance and (b) the obligation of such Lender to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and such Lender that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, such Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. Each request for a Eurodollar Rate
Borrowing or a Conversion into Eurodollar Rate Advances shall, as to such
affected Lender only, be deemed to be a request for a Base Rate Advance, and all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Rate Advances of such Lender shall instead be applied to
repay or prepay the Base Rate Advances made by such Lender in lieu thereof, or
resulting from the Conversion of, such Eurodollar Rate Advances.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees or commissions ratably (other than amounts
payable pursuant to Section 2.03, 2.06, 2.11, 2.14, 2.20 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18 or an extension of the Termination Date pursuant to Section 2.19,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and under any Notes issued in connection therewith
in respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or commission,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest

21



--------------------------------------------------------------------------------



 



thereon, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Agent, at the Federal Funds
Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax

22



--------------------------------------------------------------------------------



 



at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender
reasonably considers to be confidential, the Lender shall give notice thereof to
the Borrower and shall not be obligated to include in such form or document such
confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.12, 2.14, 2.20 or 8.04(c)) in excess of its ratable
share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and

23



--------------------------------------------------------------------------------



 



payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Agent from the Borrower hereunder
and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, at any time but in any event not more than twice in any
calendar year prior to the final Termination Date, by notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of $20,000,000 or an integral multiple thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled final Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
(i) in no event shall the aggregate amount of the Revolving Credit Commitments
at any time exceed $250,000,000 and (ii) on the date of any request by the
Borrower for a Commitment Increase and on the related Increase Date (A) the
representations and warranties contained in Section 4.01 shall correct on and as
of such date, before and after giving effect to such Commitment Increase, as
though made on and as of such date and (B) no event has occurred and is
continuing, or would result from such Commitment Increase, that constitutes a
Default.
          (b) The Agent shall promptly notify such Lenders or Eligible Assignees
as the Borrower may direct of a request by the Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Revolving Credit Commitments (the
“Commitment Date”). Each such Lender that is willing to participate in such
requested Commitment Increase (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Agent on or prior to the Commitment Date
of the amount by which it is willing to increase its Revolving Credit
Commitment. The requested Commitment Increase shall be allocated among the
Lenders willing to participate therein and the applicable Assuming Lenders in
such amounts as are agreed between the Borrower and the Agent.
          (c) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.18(b)) as of such Increase Date; provided, however, that
the Revolving Credit Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
the Agent shall have received on or before such Increase Date the following,
each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board authorizing the Commitment
Increase and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in substantially the form of Exhibit D hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

24



--------------------------------------------------------------------------------



 



     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment Increase)
and, in the case of such Increasing Lender, an amount equal to the excess of
(i) such Increasing Lender’s ratable portion of the Revolving Credit Borrowings
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Revolving Credit Commitment (without giving effect to
the relevant Commitment Increase) as a percentage of the aggregate Revolving
Credit Commitments (without giving effect to the relevant Commitment Increase).
After the Agent’s receipt of such funds from each such Increasing Lender and
each such Assuming Lender, the Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Applicable Lending Offices in an amount to each other Lender such that the
aggregate amount of the outstanding Revolving Credit Advances owing to each
Lender after giving effect to such distribution equals such Lender’s ratable
portion of the Revolving Credit Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase).
          SECTION 2.19. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to the first and/or second anniversary of the
Effective Date, the Borrower, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to the applicable anniversary date, notify the Borrower and the
Agent in writing as to whether such Lender will consent to such extension. If
any Lender shall fail to notify the Agent and the Borrower in writing of its
consent to any such request for extension of the Termination Date at least
20 days prior to the applicable anniversary date, such Lender shall be deemed to
be a Non-Consenting Lender with respect to such request. The Agent shall notify
the Borrower not later than 15 days prior to the applicable anniversary date of
the decision of the Lenders regarding the Borrower’s request for an extension of
the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the Termination Date (the “Extension
Date”), be extended for one year; provided that on each Extension Date (i) the
representations and warranties contained in Section 4.01 shall be correct on and
as of such date, before and after giving effect to such Extension Date, as
though made on and as of such date and (ii) no event shall have occurred and be
continuing, or would result from such Extension Date, that constitutes a
Default. If less than all of the Lenders consent in writing to any such request
in accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment(s) of such Lender is not assumed in accordance with
subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Commitment(s) of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.

25



--------------------------------------------------------------------------------



 



          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Borrower, and the Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Commitment(s) and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Credit Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $5,000,000 unless the amount of the Revolving Credit Commitment of
such Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees and commissions owing to such Non-Consenting Lender as of the
effective date of such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment(s) and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the condition that (i) the
representations and warranties contained in Section 4.01 shall be correct on and
as of such date, before and after giving effect to such Extension Date, as
though made on and as of such date and (ii) no event shall have occurred and be
continuing, or would result from such Extension Date, that constitutes a
Default, the Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the other Loan Documents, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

26



--------------------------------------------------------------------------------



 



          SECTION 2.20. Regulation D Compensation. Each Lender that is subject
to reserve requirements of the Board of Governors of the Federal Reserve System
(or any successor) may require the Borrower to pay, contemporaneously with each
payment of interest on the Eurodollar Rate Advances, additional interest on the
related Eurodollar Rate Advances of such Lender at the rate per annum equal to
the excess of (i) (A) the applicable Eurodollar Rate divided by (B) one minus
the Eurodollar Rate Reserve Percentage over (ii) the rate specified in clause
(i)(A). Any Lender wishing to require payment of such additional interest
(x) shall so notify the Agent and the Borrower, in which case such additional
interest on the Eurodollar Rate Advances of such Lender shall be payable to such
Lender at the place indicated in such notice with respect to each Interest
Period commencing at least five Business Days after the giving of such notice
and (y) shall notify the Agent and the Borrower at least five Business Days
prior to each date on which interest is payable of the amount then due it under
this Section.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) There shall have occurred no event or circumstance that could
reasonably be expected to result in a Material Adverse Change since December 31,
2007.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) could be reasonably likely to adversely affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the consummation
of the transactions contemplated hereby.
     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Borrower and its Subsidiaries as they
shall have requested.
     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
     (e) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (f) The Borrower shall have paid all reasonable and invoiced accrued fees
and expenses of the Agent and the Lenders (including the accrued fees and
expenses of counsel to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.

27



--------------------------------------------------------------------------------



 



     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
     (iv) Favorable opinions of (A) Mayer Brown LLP, New York counsel for the
Borrower, substantially in the form of Exhibit D-1 hereto and (B) Kent
Pflederer, General Counsel of the Borrower, substantially in the form of
Exhibit D-2 hereto.
     (i) The Borrower shall have terminated the commitments of the lenders and
repaid or prepaid in full all amounts outstanding under the Five Year Credit
Agreement dated as of July 21, 2003 among the Borrower, the lenders parties
thereto and JPMorgan Chase Bank, as administrative agent. By execution of this
Agreement, each of the Lenders that is a lender under the credit agreement
referred to above hereby waives the requirements set forth in Section 2.05 and
2.10 of such credit agreement of prior notice to the termination of its
commitments and prepayment of advances thereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than an Advance made by an
Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing and the obligation of each Issuing Bank to issue a Letter of Credit,
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or issuance (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Issuance and the acceptance by the Borrower of the
proceeds of such Borrowing or issuance shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or such issuance
such statements are true):
     (i) the representations and warranties contained in Section 4.01 are
correct on and as of such date, before and after giving effect to such Borrowing
or such issuance and to the application of the proceeds therefrom, as though
made on and as of such date, and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing or such issuance or from the application of the proceeds therefrom,
that constitutes a Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

28



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) Each Loan Party is duly organized, validly existing and in good
standing under the laws of the laws of its justification of organization.
     (b) The execution, delivery and performance by the each Loan Party of the
Loan Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, are within such Loan Party’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other action, and do not contravene (i) such Loan Party’s charter or by-laws or
other organizational documents, (ii) law, (iii) any indenture, deed of trust,
credit agreement or loan agreement binding on or affecting the Borrower or
(iv) any other material agreement, contract or instrument binding on or
affecting such Loan Party.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by any Loan Party of the Loan Documents
to which it is or is to be a party. No authorization or approval or other action
by, and no notice to or filing with, any third party is required for the due
execution, delivery and performance by any Loan Party of the Loan Documents to
which it is or is to be a party, except to the extent that failure to so obtain
or so file could not reasonably be expected to have a Material Adverse Effect.
     (d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, legal, valid and binding obligations of each Loan Party party
thereto enforceable against such Loan Party in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
     (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2007, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present in accordance
with GAAP the Consolidated financial condition of the Borrower and its
Subsidiaries as at such date and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
Since December 31, 2007, no event or circumstance has occurred and is continuing
that could reasonably be expected to result in a Material Adverse Change.
     (f) There is no pending or, to the knowledge of the Borrower, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) could be
reasonably likely to adversely affect the legality, validity or enforceability
of this Agreement or any other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.
     (g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or

29



--------------------------------------------------------------------------------



 



carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
     (h) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (i) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
     (j) Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished in writing by
or on behalf of the Borrower to the Agent or any Lender in connection with the
negotiation of this Agreement or the other Loan Documents or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made and taken as a whole, not materially misleading; provided that, with
respect to projected financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made and provided,
further, that the Borrower makes no representation or warranty with respect to
general industry information contained in the Information Memorandum derived
from consultants or public or third party sources except that the Borrower
believed, to the best of its knowledge and on the date of the Information
Memorandum, such information to be reliable.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except to the extent that failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and enforcement actions are begun.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 5.02(b) and provided further that neither the Borrower nor any of
its Subsidiaries shall be required to preserve any right or franchise or, in the
case of any Subsidiary, its corporate existence, if the Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or the Borrower and its Subsidiaries taken as a whole,
and that the loss thereof is not

30



--------------------------------------------------------------------------------



 



disadvantageous in any material respect to the Borrower, the Borrower and its
Subsidiaries taken as a whole or the Lenders.
     (e) Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants, provided that, so long
as no Default shall have occurred and be continuing, the Borrower shall have the
right to participate in any discussions of the Agent or any Lender with any
independent accountants of the Borrower.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear and loss or damage by casualty or condemnation
excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(i) transactions by and among the Borrower and its wholly-owned Subsidiaries and
(ii) compensation of, or fees payable to, officers and directors of the Borrower
and its Subsidiaries.
     (i) Reporting Requirements. Furnish to the Agent:
     (i) as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end adjustments and the absence of footnotes) by the chief
financial officer, chief executive officer or treasurer of the Borrower as
having been prepared in accordance with generally accepted accounting principles
and certificates of the chief financial officer, chief executive officer or
treasurer of the Borrower as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
reasonably acceptable to the Required Lenders by Ernst & Young LLP or other
independent public accountants reasonably acceptable to the Required Lenders and
certificates of the chief financial officer, chief executive officer or
treasurer of the Borrower as to compliance with the terms of this

31



--------------------------------------------------------------------------------



 



Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (iii) as soon as possible and in any event within five Business Days after
the chief financial officer, the chief executive officer, the treasurer, the
controller or the general counsel of the Borrower obtains actual knowledge of
the occurrence of any Default continuing on the date of such statement, a
statement of the chief financial officer, chief executive officer or treasurer
of the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to its securityholders generally, and copies of all
reports and registration statements that the Borrower or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and
     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (j) New Material Subsidiaries. Promptly and in any event within 30 days
following the request of the Required Lenders made after either (i) the
organization or acquisition of any new Material Subsidiary or (ii) the delivery
of audited annual financial statements pursuant to Section 5.01(i) that indicate
that a Subsidiary of the Borrower that is not at such time a Subsidiary
Guarantor is a Material Subsidiary, cause such Material Subsidiary to execute
and deliver a Subsidiary Guaranty in substantially the form of Exhibit E hereto,
together with such documents as the Required Lenders may reasonably request
evidencing corporate action taken to authorize such execution and delivery and
the incumbency and signatures of officers of such Material Subsidiary, provided
that a Material Subsidiary shall not be required to become a Subsidiary
Guarantor if (A) a guaranty by such Material Subsidiary would result in
materially adverse tax consequences to the Borrower and its Subsidiaries or
shareholders of the Borrower or (B) a guaranty by such Material Subsidiary is
prohibited or limited by regulatory requirements or applicable law.
               SECTION 5.02. Negative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) capital leases and purchase money Liens upon or in any real or
personal property acquired or held by the Borrower or any Subsidiary in the
ordinary course of business to secure the purchase price of such property or to
secure Debt incurred solely for the purpose of financing the acquisition of such
property, or Liens existing on such property at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property being acquired, and no

32



--------------------------------------------------------------------------------



 



such extension, renewal or replacement shall extend to or cover any properties
not theretofore subject to the Lien being extended, renewed or replaced,
provided further that the aggregate principal amount of the indebtedness secured
by the Liens referred to in this clause (ii) shall not exceed $100,000,000 at
any time outstanding,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
     (v) assignments of the right to receive income or Liens in connection with
any Permitted Receivables Financing, to the extent permitted under
Section 5.02(d)(iv),
     (vi) licenses, leases or subleases granted to other Persons in the ordinary
course of business not materially interfering with the conduct of the business
of the Borrower and its Subsidiaries taken as a whole,
     (vii) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by the Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) in the ordinary course of
business,
     (viii) Liens arising out of judgments or awards in circumstances not
constituting an Event of Default under Section 6.01 in respect of which the
Borrower or any of its Subsidiaries shall in good faith be prosecuting an appeal
or proceedings for review in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings, provided that
the aggregate amount of all such judgments or awards does not exceed $25,000,000
at any time outstanding,
     (ix) statutory, contractual and common law landlords’ liens under leases or
subleases permitted by this Agreement,
     (x) Liens (other than any Lien imposed by ERISA) (x) to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (y) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers, provided that the aggregate
amount of deposits at any time pursuant to sub-clauses (x) and (y) shall not
exceed $15,000,000 in the aggregate,
     (xi) any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement,
     (xii) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business (excluding any
general inventory financing),
     (xiii) other Liens securing Debt (whether incurred by the Borrower or any
of its Subsidiaries) in an aggregate principal amount not to exceed $50,000,000
at any time outstanding, and

33



--------------------------------------------------------------------------------



 



     (xiv) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower,
(iii) the Borrower may merge with any other Person so long as the Borrower is
the surviving corporation and (iv) any Subsidiary or Subsidiaries of the
Borrower may merge or consolidate with or into, or dispose of assets to, any
other Person so long as the assets of such Subsidiaries, in aggregate, do not
constitute all or substantially all of the assets of the Borrower or of the
Borrower and its Subsidiaries taken as a whole, provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles.
     (d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist any Debt other than:
     (i) Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt secured by Liens permitted by Section 5.02(a)(ii) or (xiii),
     (iv) Debt arising under Permitted Receivables Financings in an aggregate
Invested Amount not to exceed $250,000,000 at any time outstanding,
     (v) unsecured Debt incurred in the ordinary course of business aggregating
for all of the Borrower’s Subsidiaries not more than $35,000,000 at any one time
outstanding,
     (v) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and
     (vi) Debt under the Subsidiary Guaranty.
     (e) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business of the Borrower and
its Subsidiaries, taken as a whole, as carried on at the date hereof.
     (f) Payment Restrictions Affecting Subsidiaries. Directly or indirectly
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its equity interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer

34



--------------------------------------------------------------------------------



 



assets to or invest in, the Borrower or any Subsidiary of the Borrower (whether
through a covenant restricting dividends, loans, asset transfers or investments,
a financial covenant or otherwise), except (i) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) any customary agreement restricting subletting
or assignment of any lease governing a leasehold interest, (iii) customary
provisions restricting assignment of any licensing agreement entered into in the
ordinary course of business, (iv) customary provisions restricting the transfer
of assets subject to Liens permitted pursuant to Section 5.02(a), (v) under an
document evidencing a Permitted Receivables Financing and (vi) any encumbrance
or restriction existing under or by reason of applicable law.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:
     (a) Net Worth. Maintain an excess of Consolidated total assets over
Consolidated total liabilities of not less than $500,000,000.
     (b) Capitalization Ratio. Maintain a ratio of Consolidated Debt to the sum
of Consolidated Debt plus Consolidated shareholders’ equity of not greater than
0.60 to 1, provided that Consolidated Debt for purposes of this covenant shall
not include obligations under letters of credit in an amount not to exceed
$35,000,000 and shall not include accrued interest.
     (c) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA as at
the end of any quarter for the four quarter period then ended of the Borrower
and its Subsidiaries to the sum of interest payable on, and amortization of debt
discount in respect of, all Debt during such period, in each case, by the
Borrower and its Subsidiaries of not less than 3.5 to 1.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as it relates to the corporate existence
of the Borrower), (e), (h) or (i)(iii), 5.02(a), (c), (d), (e) or (f) or 5.03,
or (ii) the Borrower shall fail to perform or observe any other term, covenant
or agreement contained in Section 5.01(i) if such failure shall remain
unremedied for 10 days after written notice thereof shall have been given to the
Borrower by the Agent or any Lender; or (iii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
20 days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal (or, in
the case of a Hedge Agreement, with a termination value) of at least $25,000,000
in the aggregate (but excluding Debt outstanding hereunder) of

35



--------------------------------------------------------------------------------



 



the Borrower or such Subsidiary (as the case may be), when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or
     (e) Any of (x) the Borrower, (y) any of the Material Subsidiaries or
(z) any combination of Subsidiaries of the Borrower that, in aggregate own
assets with a value of 15% or more of the total value of the assets of the
Borrower and its Subsidiaries taken as a whole, shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) unstayed enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or
     (g) Any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that could be reasonably expected to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
     (h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $25,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or
     (i) any Loan Document after delivery thereof pursuant to Section 3.01 or
5.01(j) shall for any reason cease to be valid and binding on or enforceable
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or
     (j) a Change in Control;

36



--------------------------------------------------------------------------------



 



then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, the Borrower will pay to the Agent on behalf of the
Lenders in same day funds for deposit in the L/C Cash Collateral Account an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the Notes
shall have been paid in full, the balance, if any, in such L/C Cash Collateral
Account shall be returned to the Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
any other Loan Document, except for its or their own gross negligence or willful
misconduct.

37



--------------------------------------------------------------------------------



 



Without limitation of the generality of the foregoing, the Agent: (i) may treat
the Lender that made any Advance as the holder of the Debt resulting therefrom
until the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or 2.19, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement or any other Loan Document on
the part of any Loan Party or the existence at any time of any Default or to
inspect the property (including the books and records) of any Loan Party;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement, any other Loan Document
or any other instrument or document furnished pursuant hereto; and (vi) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
          SECTION 7.03. JPMorgan and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, JPMorgan shall have the same
rights and powers under this Agreement any each other Loan Document as any other
Lender and may exercise the same as though it were not the Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMorgan in its individual capacity. JPMorgan and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if
JPMorgan were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Borrower or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement or any other Loan Document.
          SECTION 7.05. Indemnification. (a) Each Lender severally agrees to
indemnify the Agent (to the extent not reimbursed by the Borrower) from and
against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by the Agent
under or any other Loan Document (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Loan Documents, to the extent that the Agent is not reimbursed for
such expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by the
Agent, any Lender or a third party.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature

38



--------------------------------------------------------------------------------



 



whatsoever that may be imposed on, incurred by, or asserted against any such
Issuing Bank in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by such Issuing Bank
hereunder or in connection herewith; provided, however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse any such Issuing
Bank promptly upon demand for its Ratable Share of any costs and expenses
(including, without limitation, reasonable fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent or such Issuing Bank as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the Agent
or such Issuing Bank for its Ratable Share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with, so long as no Event of Default has occurred and is
continuing, the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. After any retiring Agent’s resignation
or removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.
          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (a) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the following:
(i) waive any of the conditions specified in Section 3.01, (ii) change the
number of Lenders or the percentage of (x) the Commitments, (y) the aggregate
unpaid principal amount of the Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder or (iii) amend this Section
8.01 and (b) no amendment, waiver or consent shall, unless in writing and signed
by the Required Lenders and each Lender that is directly affected by such
amendment, waiver or consent, (i) increase the Commitments of such Lender (other
than as provided in Section 2.18), (ii) reduce the principal of, or interest on,
the Notes held by such Lender or any fees or other amounts payable hereunder to
such Lender, or (iii) postpone any date fixed for any payment of principal of,
or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender (other than as provided in Section 2.19), and

39



--------------------------------------------------------------------------------



 



provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
other Loan Document and no amendment, waiver or consent shall, unless in writing
and signed by the Issuing Banks in addition to the Lenders required above to
take such action, adversely affect the rights or obligations of the Issuing
Banks in their capacities as such under this Agreement.
          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied or delivered, if to the Borrower, at its address at 1900
West Field Court, Lake Forest, Illinois 60045, Attention: Chief Financial
Officer; if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention: Jeremy
Jones (Telecopy No. (713) 750-2223; E-Mail Address:
jeremy.m.jones@jpmorgan.com), with a copy to 270 Park Avenue, 4th Floor, New
York, New York 10017, Attention: Peter S. Predun (Telecopy No. (212) 270-5100;
E-Mail Address: peter.predun@jpmorgan.com); or, as to the Borrower or the Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the Agent.
All such notices and communications shall, when mailed, telecopied or delivered,
be effective when deposited in the mails, telecopied or delivered, respectively,
except that notices and communications to the Agent pursuant to Article II, III
or VII shall not be effective until received by the Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or any other Loan Document or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this Agreement
and the other Loan Documents. The Borrower further agrees to pay on demand all
costs and expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) this Agreement, the other Loan Documents,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Borrower or any of its Subsidiaries or any
Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower also agrees not to assert any claim for special,
indirect, consequential or

40



--------------------------------------------------------------------------------



 



punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement, any Note held by such Lender and the other Loan Documents, whether or
not such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the applicable Loan Party after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may with
the consent of the Agent, each Issuing Bank and, so long as no Event of Default
has occurred and is continuing, the Borrower (which consents shall not be
unreasonably withheld or delayed), and, if demanded by the Borrower (following a
demand by such Lender pursuant to Section 2.11, 2.14 or 2.20) upon at least five
Business Days’ notice to such Lender and the Agent, will assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment, its Unissued Letter of Credit Commitment, the Advances owing to it,
its participations in Letters of Credit and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of its rights and obligations under this Agreement,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than (x) in the case of an assignment of Revolving Credit
Commitment, $5,000,000 or an integral multiple of $1,000,000 in excess thereof
and (y) in the case of an assignment of Unissued Letter of Credit

41



--------------------------------------------------------------------------------



 



Commitment, $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
in each case unless the Agent and, if no Default has occurred and is continuing,
the Borrower otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, (vi) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with any
Note subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment, provided, however, that in the
case of each assignment made as a result of a demand by the Borrower, such
recordation fee shall be payable by the Borrower except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Borrower to an Eligible Assignee that is an existing Lender and (vii) no consent
of the Borrower, the Agent or any Issuing Bank shall be required in the case of
an assignment to any Affiliate of the assigning Lender or in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.11, 2.14 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under any Loan Document as are delegated to the Agent by the terms
hereof or thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

42



--------------------------------------------------------------------------------



 



          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be prima facie evidence of the correctness
thereof and binding for all purposes, absent manifest error, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, its participation in Letters of
Credit, the Advances owing to it and any Note or Notes held by it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) each Loan
Party, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any other Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Loan Parties furnished to such Lender by or on
behalf of the Loan Parties; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Borrower Information relating to the Loan
Parties received by it from such Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Loan Parties furnished to the Agent or the Lenders by any Loan Party
(such information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, agents and advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement, the other Loan Documents or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 8.08, to any assignee
or participant or prospective assignee or participant, (vii) to the extent such
Borrower Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or a Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Loan Parties and
(viii) with the consent of any Loan Party, provided, that, prior to any
disclosure pursuant to (ii) or (iii) above, the disclosing party agrees that it
will notify the Borrower as soon as practical in the event of any such request
for a disclosure, unless such notification shall be prohibited by applicable law
or legal process.

43



--------------------------------------------------------------------------------



 



          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or in .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The Borrower hereby agrees and consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 8.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents in the courts
of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          SECTION 8.12. No Liability of the Issuing Banks. Neither the Agent,
the Lenders nor any Issuing Bank, nor any of their respective Affiliates or
their respective officers, directors, employees, agents and advisors, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in
Section 2.06(b)), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          SECTION 8.13. Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each borrower,
guarantor or grantor (the “Loan Parties”), which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.

44



--------------------------------------------------------------------------------



 



          SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the other Loan
Documents or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            PACKAGING CORPORATION OF AMERICA
      By   /s/ Richard B. West         Title: Senior Vice President and Chief
Financial Officer        JPMORGAN CHASE BANK, N.A.,
   as Agent
      By   /s/ Peter S. Predum         Title: Executive Director     

Initial Lenders

            DEUTSCHE BANK AG NEW YORK BRANCH
      By   /s/ signature illegible         Title: Vice President        By   /s/
signature illegible         Title: Vice President        JPMORGAN CHASE BANK,
N.A.
      By   /s/ Peter S. Predum         Title: Executive Director        UNION
BANK OF CALIFORNIA, N.A.
      By   /s/ Christine Davis         Title: Vice President        BANK OF
AMERICA, N.A.
      By   /s/ Michael L. Letson, Jr.         Title: Vice President           

45



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By   /s/ signature illegible         Title: Director                BMO
CAPITAL MARKETS FINANCING, INC.
      By   /s/ Thad D. Rasche         Title: Director                THE
NORTHERN TRUST COMPANY
      By   /s/ signature illegible         Title: Second Vice President         
      NATIONAL CITY BANK
      By   Rachel M. Williamson         Title: Vice President     

46



--------------------------------------------------------------------------------



 



SCHEDULE I
PACKAGING CORPORATION OF AMERICA
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                          Revolving Credit   Letter of Credit         Name of
Initial Lender   Commitment   Commitment   Domestic Lending Office   Eurodollar
Lending Office
Bank of America, N.A.
  $ 18,750,000         315 Montgomery St.   315 Montgomery St.
 
              San Francisco, CA 94104   San Francisco, CA 94104
 
              Attn: Anna Marie Finn   Attn: Anna Marie Finn
 
              T: 925 675-8312   T: 925 675-8312
 
              F: 888 969-9238   F: 888 969-9238
 
                   
BMO Capital Markets
  $ 12,500,000         111 W. Monroe   111 W. Monroe
Financing, Inc.
              Chicago, IL 60603   Chicago, IL 60603
 
              Attn: Blanca Velez   Attn: Blanca Velez
 
              T: (312) 461-3775   T: (312) 461-3775
 
              F: (312) 293-5283   F: (312) 293-5283
 
                   
Deutsche Bank AG New
  $ 25,000,000         60 Wall Street   60 Wall Street
York Branch
              New York, NY 10005   New York, NY 10005
 
              Attn: Joe Cusmai   Attn: Joe Cusmai
 
              T: (201) 593-2202   T: (201) 593-2202
 
              F: (201) 593-2313   F: (201) 593-2313
 
                   
JPMorgan Chase Bank, N.A.
  $ 25,000,000   $ 35,000,000   1111 Fannin, 10th Floor   1111 Fannin, 10th
Floor
 
              Houston, TX 77002   Houston, TX 77002
 
              Attn: Jeremy Jones   Attn: Jeremy Jones
 
              (Telecopy T:   (Telecopy T:
 
              F: (713) 750-2223   F: (713) 750-2223  
 
              with a copy to:   with a copy to:
 
              270 Park Avenue,
4th Floor   270 Park Avenue,
4th Floor
 
              New York, NY 10017   New York, NY 10017
 
              Attn: Peter S. Predun   Attn: Peter S. Predun
 
              T: (212) 270-7005   T: (212) 270-7005
 
              F: (212) 270-5100   F: (212) 270-5100
 
                   
 
                   

 



--------------------------------------------------------------------------------



 



                          Revolving Credit   Letter of Credit         Name of
Initial Lender   Commitment   Commitment   Domestic Lending Office   Eurodollar
Lending Office National City Bank   $ 12,500,000         One North Franklin  
One North Franklin                 20th Floor   20th Floor                
Chicago, IL 60606   Chicago, IL 60606                 Attn: Donna Benson   Attn:
Donna Benson                 T: (312) 338-2207   T: (312) 338-2207              
  F: (312) 782-7084   F: (312) 782-7084                       The Northern Trust
Company   $ 12,500,000         50 S. LaSalle Street   50 S. LaSalle Street      
          Chicago, IL 60675   Chicago, IL 60675                 Attn: Linda
Honda   Attn: Linda Honda                 T: 312 444-3532   T: 312 444-3532    
            F: 312 444-3502   F: 312 444-3502                       Union Bank
of California, N.A.   $ 25,000,000         1980 Saturn Street   1980 Saturn
Street                 Monterey Park, CA 91755   Monterey Park, CA 91755        
        Attn: Shirley Davis   Attn: Shirley Davis                 T: 323
720-2870   T: 323 720-2870                 F: 323 724-6198   F: 323 724-6198    
                  Wachovia Bank, National Association   $ 18,750,000         301
South College Street   301 South College Street                 Charlotte, NC
28288   Charlotte, NC 28288                 Attn: Sherry Richards   Attn: Sherry
Richards                 T: 704 715-1459   T: 704 715-1459                 F:
704 374-2802   F: 704 374-2802                       Total:   $ 150,000,000   $
35,000,000        

2 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01                             
EXISTING LETTERS OF CREDIT

                      LOC Number   Date Issued   Beneficiary   Amount     Expiry
Date Total Outstanding LOCs       $ 19,372,561     7/31/2008
 
                 

Note: Letters of Credit are issued by Bank of America (formerly LaSalle Bank)

 



--------------------------------------------------------------------------------



 



     SCHEDULE 5.02(a)
EXISTING LIENS   

      Collateral Description   Secured Instrument
Receivables credit facility
  Receivables credit facility
 
   
Mini flexo folder gluer at Miami, FL
  Capital lease
 
   
Building in Edmore, MI
  Capital lease
 
   
Woodyard at Valdosta, GA
  Capital lease effective 5/2008

 



--------------------------------------------------------------------------------



 



     SCHEDULE 5.02(d)
EXISTING DEBT    

                  Due       Description   Date   Amount  
Receivables credit facility
  10/3/2008   $ 109,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
PROMISSORY NOTE

     
U.S.$                              
  Dated:           , 200     

          FOR VALUE RECEIVED, the undersigned, Packaging Corporation of America,
a Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
            (the “Lender”) for the account of its Applicable Lending Office on
the Termination Date applicable to the Lender (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Five Year Credit
Agreement dated as of April 15, 2008 among the Borrower, the Lender and certain
other lenders parties thereto, Deutsche Bank AG New York Branch, as syndication
agent, Deutsche Bank Securities Inc., as sole lead arranger and book manager,
and JPMorgan Chase Bank, N.A., as Agent for the Lender and such other lenders
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on such Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America to JPMorgan, as Agent, at 1111 Fannin, 10th Floor, Houston,
Texas 77002, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

            PACKAGING CORPORATION OF AMERICA
      By           Title:            

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 

2 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
JPMorgan Chase Bank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  1111 Fannin, 10th Floor,
  Houston, Texas 77002
[Date]
          Attention: Loan and Agency Services
Ladies and Gentlemen:
          The undersigned, Packaging Corporation of America, refers to the Five
Year Credit Agreement, dated as of April 15, 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, Deutsche Bank AG New
York Branch, as syndication agent, Deutsche Bank Securities Inc., as sole lead
arranger and book manager, and JPMorgan Chase Bank, N.A., as Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

  (i)   The Business Day of the Proposed Borrowing is                          ,
200      .     (ii)   The Type of Advances comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].     (iii)   The aggregate
amount of the Proposed Borrowing is $_______________.

          [(iv) The initial Interest Period for each Eurodollar Rate Advance
made as part of the Proposed Borrowing is _____ month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,

PACKAGING CORPORATION OF AMERICA

    By          Title:.           

2 



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Five Year Credit Agreement dated as of
April 15, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Packaging Corporation
of America, a Delaware corporation (the “Borrower”), the Lenders (as defined in
the Credit Agreement), Deutsche Bank AG New York Branch, as syndication agent,
Deutsche Bank Securities Inc., as sole lead arranger and book manager, and
JPMorgan Chase Bank, N.A., as Agent for the Lenders (the “Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitments and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note, if any, held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Commitment[s] assumed by the Assignee pursuant hereto or
new Notes payable to the order of the Assignee in an amount equal to the
Commitment[s] assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Commitment[s] retained by the Assignor under the Credit
Agreement, [respectively,] as specified on Schedule 1 hereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents; (iii) confirms that it is an Eligible
Assignee; (iv) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
and the other Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.14 of the Credit Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

1



--------------------------------------------------------------------------------



 



          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest, facility fees and commission
with respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Revolving Credit Facility:
       
 
       
Percentage interest assigned:
    %  
 
     
 
       
Assignee’s Revolving Credit Commitment:
  $    
 
     
 
       
Aggregate outstanding principal amount of Advances assigned:
  $    
 
     
 
       
Principal amount of Note payable to Assignee:
  $    
 
     
 
       
Principal amount of Note payable to Assignor:
  $    
 
     
 
       
Letter of Credit Facility:
       
 
       
Percentage interest assigned:
    %  
 
     
 
       
Assignee’s Letter of Credit Commitment:
  $    
 
     

Effective Date*: _______________, 200_

            [NAME OF ASSIGNOR], as Assignor
      By           Title:              Dated: _______________, 200_

[NAME OF ASSIGNEE], as Assignee
      By           Title:              Dated: _______________, 200_

Domestic Lending Office:
[Address]

Eurodollar Lending Office:
[Address]
                       

Accepted [and Approved]* this
 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



          ____ day of _______________, 200_

JPMORGAN CHASE BANK, N.A., as Agent
    By         Title:          [Approved this ____ day
of _______________, 200_

PACKAGING CORPORATION OF AMERICA
    By     ]*   Title:          [Approved this ____ day
of _______________, 200_

[NAME OF ISSUING BANK]
    By     ]**   Title:         

 

*   Required if the Assignee is an Eligible Assignee solely by reason of clauses
(a)(iii), (iv) or (v) or clause (b) of the definition of “Eligible Assignee”.  
**   Required if the Assignee becomes a Lender under the Revolving Credit
Facility and is an Eligible Assignee solely by reason of clauses (a)(iii),
(iv) or (v) of the definition of “Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
See Mayer Brown LLP Opinion.

 



--------------------------------------------------------------------------------



 



(MAYER BROWN LOGO) [c60357c6035700.gif]

     
April 16, 2008
  Mayer Brown LLP
 
  1675 Broadway
 
  New York, NY 10019
 
   
 
  Main Tel (212) 506-2500
 
  Main Fax (212) 262-1910
 
  www.mayerbrownrowe.com

JPMorgan Chase Bank, N.A., as Administrative
   Agent under the Credit Agreement referred
   to below, and to each Lender under and as
   defined in such Credit Agreement


  Re:   Five Year Credit Agreement with Packaging Corporation of America

Ladies and Gentlemen:
     We have acted as special New York counsel for Packaging Corporation of
America, a Delaware corporation (the “Borrower”), in connection with the Five
Year Credit Agreement dated as of April 16, 2008 (the “Credit Agreement”) among
the Borrower, various financial institutions and JPMorgan Chase, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
respective meanings given to them in the Credit Agreement. This opinion letter
is being rendered to you at the request of our client pursuant to
Section 3.01(h)(iv)(A) of the Credit Agreement.
     We have examined copies, identified to our satisfaction, of the Credit
Agreement and each Note executed by the Borrower on the date hereof (together,
the “Loan Documents”). In such examination, we have assumed the authenticity of
all documents submitted to us as originals, the conformity to original documents
of all documents submitted to us as copies and the authenticity of the originals
of such latter documents.
     For purposes of this opinion letter, we also have assumed, with your
permission and without independent investigation of any kind, the following:
(i) the Credit Agreement has been duly authorized, executed and delivered by
each party thereto; (ii) the Credit Agreement is the legal, valid and binding
obligation of each party thereto (other than the Borrower, as to which we
express an opinion below), enforceable against each such party in accordance
with its terms (subject to customary qualifications such as those set forth
after our opinions below); and (iii) there are no agreements or understandings
among the parties, written or oral, and no usage of trade or course of prior
dealing among the parties that would, in any such case, define, supplement or
qualify the terms of the Loan Documents.
     For purposes of this opinion letter, “Applicable Law” means those laws and
regulations of the United States of America and the State of New York that an
attorney in the State of New
Brussels Charlotte Chicago Cologne Frankfurt Houston London Los Angeles
Manchester New York Palo Alto Paris Washington, D.C.
Independent Mexico City Correspondent: Jauregui, Navarrete, Nader y Rojas, S.C.
Mayer, Brown, Rowe & Maw LLP operates in combination with our associated English
limited liability partnership in the offices listed above.

 



--------------------------------------------------------------------------------



 



April 16, 2008
Page 2
York exercising customary professional diligence would reasonably expect to be
applicable to transactions of the type contemplated by the Loan Documents. The
term “Applicable Law” does not include, and we express no opinion as to, (i) any
law, rule, regulation, ordinance, code or similar provision of law of any
county, municipality or similar political subdivision of the State of New York
or any agency or instrumentality of any such county, municipality or similar
political subdivision or (ii) any law to which the Borrower may be subject as a
result of the legal or regulatory status of the Agent or any Lender or the
involvement by the Agent or any Lender in the transactions contemplated by the
Credit Agreement .
     Upon the basis of the foregoing and the other assumptions and
qualifications set forth herein, we are of the opinion that:
     1. Each Loan Document constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
     2. The execution, delivery and performance of the Loan Documents by the
Borrower do not violate, contravene or constitute a default under any provision
of Applicable Law.
     3. No order, consent, approval, license, authorization or validation of or
exemption by any government or public body or authority is required under
Applicable Law to authorize the execution, delivery and performance by the
Borrower of the Loan Documents.
     4. Assuming that, after applying the proceeds of the Loans, Margin Stock
constitutes not more than 25% of the value of all assets of the Borrower that
are subject to any restriction in the Loan Documents on sale, pledge or other
disposal by the Borrower, the making of the credit extensions to the Borrower
under the Credit Agreement , and the use of the proceeds thereof, will not
result in a violation of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.
     Our opinions set forth above are subject to the following qualifications
and limitations:
     A. The opinion expressed above as to the enforceability in accordance with
its terms of any Loan Document is subject to the exception that such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
equitable subordination, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally, by the availability of specific
performance, injunctive relief or other equitable remedies, and by general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding in equity or at law.
     B. We express no opinion as to any provision of any Loan Document that
authorizes the Agent or any Lender, or any purchaser of a participation interest
from any party, to set off or apply any deposit, indebtedness or other property
against any participation interest.

 



--------------------------------------------------------------------------------



 



April 16, 2008
Page 3
     C. We express no opinion as to the enforceability of any provision of any
Loan Document to the extent such provision purports to waive any objection to
the laying of venue or any claim that an action or proceeding has been brought
in an inconvenient forum or purports to waive the right to a jury trial. Without
limiting the foregoing, we note that (i) under NYCPLR §510 a New York State
court may have discretion to transfer the place of trial and (ii) under 28
U.S.C. §1404(a) a United States District Court has discretion to transfer an
action from one Federal court to another.
     D. We express no opinion as to: (i) provisions restricting access to legal
or equitable remedies; (ii) provisions that purport to establish evidentiary
standards; (iii) provisions relating to waivers, severability, contribution or
delay or omission of enforcement of rights or remedies; (iv) provisions
purporting to convey rights to Persons other than parties to the Loan Documents;
(v) any provision that provides that a Loan Document may only be amended, waived
or modified in writing; (vi) any agreement by the Borrower to the subject matter
jurisdiction of a United States federal court or to be served with process by
service in a particular manner; (vii) whether any court outside the State of New
York would honor the choice of New York as the governing law of any Loan
Document; or (viii) the effect of the law of any jurisdiction other than the
State of New York wherein any Lender may be located or wherein the enforcement
of any Loan Document may be sought that limits the rates of interest, fees or
other charges legally chargeable or collectible.
     E. We express no opinion as to compliance with, or any governmental or
regulatory filing, approval, authorization, license or consent required by or
under, any Federal or State (i) environmental law, (ii) antitrust law,
(iii) taxation law, (iv) health or safety law, (v) patent, trademark or
copyright law, (vi) receivership or conservatorship law, (vii) except as set
forth in opinion paragraph 4, securities law, (viii) zoning, building,
permitting, land use or subdivision law, or (ix) labor, pension or employee
benefit law, or any rule or regulation relating to any of the foregoing.
     F. We express no opinion as to the enforceability of any indemnification
provision of the Credit Agreement insofar as such provision contravenes public
policy or might require indemnification or payments to any Person with respect
to any litigation determined adversely to such Person, any loss, cost or expense
arising out of the negligence or willful misconduct of any Person or any
violation by any Person of statutory duties or general principles of equity.
     G. We express no opinion as to the enforceability of any provision of any
Loan Document imposing penalties or forfeitures.
     H. We have made no examination of any financial or accounting matters,
including the ability of the Borrower to comply with any financial covenant or
with any financial limitation on indebtedness, and we express no opinion with
respect to any such matter.

 



--------------------------------------------------------------------------------



 



April 16, 2008
Page 4
     Members of our Firm are admitted to practice law in the State of New York,
and we express no opinion on any law other than the laws of the State of New
York and the federal laws of the United States of America, in each case to the
extent specifically set forth herein.
     The opinions expressed herein are effective only as of the date of this
opinion letter. We assume no responsibility for updating this opinion letter as
of any date subsequent to the date of this opinion letter or for advising you of
(i) any change with respect to any matter described in this opinion letter or
(ii) the discovery subsequent to the date of this opinion letter of factual
information not previously known to us pertaining to events occurring prior to
the date of this opinion letter.
     This opinion letter is rendered solely to you in connection with the
transactions contemplated by the Credit Agreement. This opinion letter may not
be relied upon by you for any other purpose, or relied upon by any other Person
for any purpose, without (in each case) our prior written consent; provided that
persons who subsequently become Lenders in accordance with Section 8.07 of the
Credit Agreement may rely on this opinion letter as of the date hereof as if
this opinion letter were addressed to them.

            Very truly yours,

    (MAYER BROWN LLP LOGO) [c60357c6035702.gif]       MAYER BROWN LLP  

 



--------------------------------------------------------------------------------



 



(PCA LOGO) [c60357c6035701.gif]
April 15, 2008
JPMorgan Chase Bank, N.A., as Administrative
  Agent under the Credit Agreement referred to
  below, and to each Lender under and as
  defined in such Credit Agreement
     Re: Five Year Credit Agreement with Packaging Corporation of America
Ladies and Gentlemen:
     As General Counsel of Packaging Corporation of America, a Delaware
corporation (the “Borrower”), I have represented the Borrower in connection with
the Five Year Credit Agreement dated as of April 15, 2008 (the “Credit
Agreement”) among the Borrower, various financial institutions and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
defined herein have the respective meanings given to them in the Credit
Agreement. This opinion letter is being rendered to you pursuant to
Section 3.01(h)(iv)(B) of the Credit Agreement.
     In connection with this opinion letter, I, or members of my staff, have
examined (i) the Credit Agreement and each Note executed by the Borrower on the
date hereof (together, the “Loan Documents”) and (ii) originals, or copies
certified or otherwise identified to my satisfaction, of such (x) certificates
of public officials, (y) certificates of officers and representatives of the
Borrower, and (z) other records, agreements, instruments and documents, and I
have made such other investigations, as I have deemed relevant or necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates and oral or written statements of the Borrower or its
officers or of public officials.
     I am a member of the bar of the State of Illinois and I do not express any
opinion as to the laws of any jurisdiction other than the applicable laws of the
State of Illinois, the General Corporation Law of the State of Delaware and, to
the extent specifically referred to herein, the federal laws of the United
States.
1900 West Field Court • Lake Forest, Illinois 60045 • Tel 847-482-3000•
www.packagingcorp.com

 



--------------------------------------------------------------------------------



 



     Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the opinion that:
     1. The Borrower is a corporation validly existing and in good standing
under the laws of the State of Delaware.
     2. Each Loan Document has been duly authorized, executed and delivered by
the Borrower.
     3. The execution, delivery and performance by the Borrower of the Loan
Documents are within the corporate powers of the Borrower and do not violate,
contravene or constitute a default under (i) the Borrower’s certificate of
incorporation or by-laws, (ii) any indenture, credit agreement or other material
contract binding upon the Borrower or its assets or (iii) any judgment,
injunction, order or decree applicable to the Borrower.
     4. There is no action, suit, investigation, litigation or other proceeding
affecting the Borrower or any of its Subsidiaries that is pending or, to my
knowledge, threatened before any court, governmental agency or arbitrator that
could be reasonably expected to have a Material Adverse Effect or that purports
to adversely affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated thereby.
     5. The Borrower is not an “investment company” or a company “controlled” by
an “investment company”, as such terms are defined in the Investment Company Act
of 1940, as amended.
     The opinions expressed herein are effective only as of the date of this
opinion letter. I do not assume responsibility for updating this opinion letter
as of any date subsequent to the date of this opinion letter, and I assume no
responsibility for advising you of (i) any change with respect to any matter
described in this opinion letter or (ii) the discovery subsequent to the date of
this opinion letter of factual information not previously known to me pertaining
to events occurring prior to the date of this opinion letter.

 



--------------------------------------------------------------------------------



 



     This opinion letter is furnished solely to you in connection with the
transactions contemplated by the Credit Agreement. This opinion letter may not
be relied upon by you for any other purpose, or relied upon by any other Person
for any purpose, without (in each case) my prior written consent; provided that
Persons who subsequently become Lenders in accordance with Section 8.07 of the
Credit Agreement may rely on this opinion letter as of the date hereof as if
this opinion letter were addressed to them.

            Very truly yours,
      (SIGNATURE) [c60357c6035703.gif]                

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF SUBSIDIARY GUARANTY
Dated as of _______________, 200_
From
THE GUARANTORS NAMED HEREIN
and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE AGENT AND LENDERS REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

              Section       Page
Section 1.
  Guaranty; Limitation of Liability     1  
 
           
Section 2.
  Guaranty Absolute     1  
 
           
Section 3.
  Waivers and Acknowledgments     2  
 
           
Section 4.
  Subrogation     3  
 
           
Section 5.
  Payments Free and Clear of Taxes, Etc.     3  
 
           
Section 6.
  Representations and Warranties     4  
 
           
Section 7.
  Covenants     5  
 
           
Section 8.
  Amendments, Guaranty Supplements, Etc.     5  
 
           
Section 9.
  Notices, Etc.     5  
 
           
Section 10.
  No Waiver; Remedies     5  
 
           
Section 11.
  Right of Set-off     5  
 
           
Section 12.
  Indemnification     6  
 
           
Section 13.
  Subordination     6  
 
           
Section 14.
  Continuing Guaranty; Assignments under the Credit Agreement     7  
 
           
Section 15.
  Execution in Counterparts     7  
 
           
Section 16.
  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.     7  

Exhibit A — Guaranty Supplement

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY
          SUBSIDIARY GUARANTY dated as of _______________, ____ made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8(b)) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of the Agent and
the Lenders (as defined in the Credit Agreement referred to below).
          PRELIMINARY STATEMENT. Packaging Corporation of America, a Delaware
corporation (the “Borrower”), is party to a Five Year Credit Agreement dated as
of April 15, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the capitalized terms
defined therein and not otherwise defined herein being used herein as therein
defined) with certain Lenders party thereto, JPMorgan Chase Bank, N.A., as Agent
for such Lenders. Each Guarantor may receive, directly or indirectly, a portion
of the proceeds of the Advances under the Credit Agreement and will derive
substantial direct and indirect benefits from the transactions contemplated by
the Credit Agreement. It is a condition to the making of Advances and the
issuance of Letters of Credit by the Lenders under the Credit Agreement from
time to time that each Material Subsidiary of the Borrower shall have executed
and delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:
          Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to the Agent or any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the Agent
and each Lender, hereby confirms that it is the intention of all such Persons
that this Guaranty and the obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the Lenders and the
Guarantors hereby irrevocably agree that the obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. For purposes hereof, “Bankruptcy Law” means
any proceeding of the type referred to in Section 6.01(e) of the Credit
Agreement or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty or any other guaranty, such Guarantor will contribute, to
the maximum extent permitted by law and subject to the limitation of liability
provided in the preceding clause (b), such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Agent
and the Lenders under or in respect of the Loan Documents.
          Section 2. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of each Guarantor
under or in respect of this Guaranty are independent of the

 



--------------------------------------------------------------------------------



 



Guaranteed Obligations or any other obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following (except as shall be required by
applicable law or statute and cannot be waived):
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of the Agent or any Lender to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety (other than
payment).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or any other
Loan Party or otherwise, all as though such payment had not been made.
          Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any collateral.

2



--------------------------------------------------------------------------------



 



          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of such Guarantor hereunder.
          (d) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by the Agent or such
Lender.
          (e) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.
          Section 4. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under or in respect of this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Agent or any Lender against the Borrower, any other Loan Party or
any other insider guarantor or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. Subject to the preceding provision of this Section 4, it is
the intent of the parties that each Guarantor shall have rights of subrogation
in respect hereof, and if (i) any Guarantor shall make payment to the Agent of
all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the Termination Date shall have occurred and
(iv) all Letters of Credit shall have expired or been terminated, the Agent and
the Lenders will, at such Guarantor’s request and expense, execute and deliver
to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
          Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all
payments made by any Guarantor under or in respect of this Guaranty or any other
Loan Document shall be made, in accordance with Section 2.13 of the Credit
Agreement, free and clear of and without deduction for any and all present or
future Taxes. If any Guarantor shall be required by law to deduct any Taxes from
or in respect of any sum payable under or in respect of this Guaranty or any
other Loan Document to the Agent or any Lender, (i) the sum payable by such
Guarantor shall be increased as may be necessary so that after such Guarantor
and the Agent have made all required deductions (including deductions applicable
to additional sums payable under this Section 5), the Agent or such

3



--------------------------------------------------------------------------------



 



Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
          (b) In addition, each Guarantor agrees to pay any present or future
Other Taxes that arise from any payment made by or on behalf of such Guarantor
under or in respect of this Guaranty or any other Loan Document or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Guaranty and the other Loan Documents.
          (c) Each Guarantor will indemnify the Agent and each Lender for and
hold it harmless against the full amount of Taxes or Other Taxes, and for the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 5, imposed on or paid by the Agent or such Lender, as the
case may be, and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date the Agent or such Lender makes
written demand therefor.
          (d) The obligations of each Guarantor under this Section are subject
in all respects to the limitations, qualifications and satisfaction of
conditions set forth in Section 2.14 of the Credit Agreement. Without limitation
of the foregoing, the Lenders are subject to the obligations set forth in
Section 2.14 of the Credit Agreement to the same extent as if set forth herein.
          Section 6. Representations and Warranties. Each Guarantor hereby
represents and warrants as follows:
     (a) Such Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.
     (b) The execution, delivery and performance by such Guarantor of this
Guaranty and the consummation of the transactions contemplated hereby, are
within such Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) such Guarantor’s charter
or by-laws, (ii) law, (iii) any indenture, deed of trust, credit agreement or
loan agreement binding on or affecting such Guarantor or (iv) any other material
agreement, contract or instrument binding on or affecting such Guarantor.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by such Guarantor of this Guaranty. No
authorization or approval or other action by, and no notice to or filing with,
any third party is required for the due execution, delivery and performance by
such Guarantor of this Guaranty, except to the extent that failure to so obtain
or so file could not reasonably be expected to have a Material Adverse Effect.
     (d) This Guaranty has been duly executed and delivered by such Guarantor.
This Guaranty is the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization or moratorium or
similar laws affecting the rights of creditors generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
     (e) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
     (f) Such Guarantor has, independently and without reliance upon the Agent
or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and each other Loan Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing

4



--------------------------------------------------------------------------------



 



basis information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.
          Section 7. Covenants. Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid, any Letter
of Credit shall be outstanding or any Lender shall have any Commitment shall be
in effect, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.
          Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or
waiver of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Agent and the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, (a) reduce or limit
the obligations of any Guarantor hereunder, release any Guarantor hereunder or
otherwise limit any Guarantor’s liability with respect to the obligations owing
to the Lenders under or in respect of the Loan Documents except as provided in
the next succeeding sentence or (b) change the number of Lenders or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Advances or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Lenders or any of them to
take any action hereunder. Upon the sale, liquidation or dissolution of a
Guarantor to the extent permitted in accordance with the terms of the Loan
Documents, such Guarantor shall be automatically released from this Guaranty.
          (b) Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Subsidiary
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Subsidiary Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
          Section 9. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the Borrower at the Borrower’s
address specified in Section 8.02 of the Credit Agreement, if to any Agent or
any Lender, at its address specified in Section 8.02 of the Credit Agreement,
or, as to any party, at such other address as shall be designated by such party
in a written notice to each other party. All such notices and other
communications shall, when mailed, telegraphed, telecopied or telexed, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or confirmed by telex answerback, respectively.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.
          Section 10. No Waiver; Remedies. No failure on the part of the Agent
or any Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          Section 11. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 of the Credit Agreement to
authorize the Agent to declare the Notes due and payable pursuant to the
provisions of said Section 6.01, the Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and

5



--------------------------------------------------------------------------------



 



from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Agent, such
Lender or such Affiliate to or for the credit or the account of any Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under the Loan Documents, irrespective of whether the Agent or such
Lender shall have made any demand under this Guaranty or any other Loan Document
and although such obligations may be unmatured. The Agent and each Lender agrees
promptly to notify such Guarantor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agent and each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that the Agent, such Lender and their respective Affiliates may have.
          Section 12. Indemnification. (a) Without limitation on any other
obligations of any Guarantor or remedies of the Agent or the Lenders under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Agent, each Lender and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.
          (b) Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit
or any of the transactions contemplated by the Credit Agreement.
          (c) Without prejudice to the survival of any of the other agreements
of any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
          Section 13. Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 13:
     (a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Agent otherwise agrees,
no Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Agent and the Lenders shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Agent so requests, collect, enforce and receive payments on

6



--------------------------------------------------------------------------------



 



account of the Subordinated Obligations as trustee for the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
     (d) Agent Authorization. After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), the Agent is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Guarantor, to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and to apply any amounts received thereon
to the Guaranteed Obligations (including any and all Post Petition Interest),
and (ii) to require each Guarantor (A) to collect and enforce, and to submit
claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).
          Section 14. Continuing Guaranty; Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) subject to the
last sentence of Section 8(a), remain in full force and effect until the latest
of (i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lenders and their successors, transferees
and assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Advances owing to
it and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 8.07 of the Credit Agreement. No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.
          Section 15. Execution in Counterparts. This Guaranty and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
          Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.
          (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.
          (c) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

7



--------------------------------------------------------------------------------



 



          (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            [NAME OF GUARANTOR]
      By           Title:                [NAME OF GUARANTOR]
      By           Title:           

8



--------------------------------------------------------------------------------



 



         

Exhibit A
To The
Subsidiary Guaranty
FORM OF SUBSIDIARY GUARANTY SUPPLEMENT
_________ __, ____
JPMorgan Chase Bank, N.A., as Agent
[Address of Agent]
Attention: _________
Five Year Credit Agreement dated as of April 15, 2008 among
Packaging Corporation of America, a Delaware corporation (the “Borrower”), the
Lenders
party thereto and JPMorgan Chase Bank, N.A., as Agent
Ladies and Gentlemen:
          Reference is made to the above-captioned Credit Agreement and to the
Subsidiary Guaranty referred to therein (such Subsidiary Guaranty, as in effect
on the date hereof and as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, together with this
Guaranty Supplement, being the “Subsidiary Guaranty”). The capitalized terms
defined in the Subsidiary Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.
          Section 1. Guaranty; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Guaranty Supplement, the Subsidiary Guaranty or
any other Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the Agent or
any Lender under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
          (b) The undersigned, and by its acceptance of this Guaranty
Supplement, the Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty Supplement, the Subsidiary Guaranty and
the obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Subsidiary Guaranty and the obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the Agent, the
Lenders and the undersigned hereby irrevocably agree that the obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty at any
time shall be limited to the maximum amount as will result in the obligations of
the undersigned under this Guaranty Supplement and the Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.
          (c) The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty Supplement, the Subsidiary

 



--------------------------------------------------------------------------------



 



Guaranty or any other guaranty, the undersigned will contribute, to the maximum
extent permitted by applicable law and subject to the limitations on liability
set forth in Section 1(b) above, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Agent and the
Lenders under or in respect of the Loan Documents.
          Section 2. Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Subsidiary Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
          Section 3. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 6 of the Subsidiary
Guaranty to the same extent as each other Guarantor.
          Section 4. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.
          Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Subsidiary Guaranty or any other Loan Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Subsidiary Guaranty or any of the other Loan Documents
to which it is or is to be a party in the courts of any other jurisdiction.
          (c) The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party in any New
York State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.
          (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By           Title:             

2